Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 October 2020 and 17 February 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-7 is the inclusion of the limitations of a device that includes a first bubbler to ingest bubbles into the first chamber when pressure in the first chamber overcomes a first bubble pressure of the first bubbler; a second bubbler to ingest bubbles into the second chamber when pressure in the second chamber overcomes a second bubble pressure of the second bubbler, the second bubble pressure being greater than the first bubble pressure; and an outlet node fluidly connected to the first fluid outlet and the second fluid outlet, the outlet node to draw the first fluid from the first chamber when the first bubbler ingests bubbles, and to sequentially draw the second fluid from the second chamber when the second bubbler ingests bubbles.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The primary reason for the allowance of claims 12-15 is the inclusion of the limitations of a microfluidic device that includes a conduit having a low-pressure element downstream the first and second fluid chambers; and the first fluid chamber to discharge the first fluid when suction in the first fluid chamber overcomes the first bubble pressure, and the second fluid chamber to discharge the second fluid when suction in the second fluid chamber overcomes the second bubble pressure.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al (US 10,850,506) disclose a fluid ejection system that includes one or more drive bubble devices and a sensor for each drive bubble device of the one or more drive bubble devices to detect a characteristic of each drive bubble device.  Park (US 8,506,061) discloses an ink delivery system that is configured to supply ink to an ink reservoir fluidly coupled to inkjet ejectors and remove ink from a receptacle mounted proximate to the ink reservoir using a single conduit. The ink reservoir is configured to prevent air from being pulled through a reservoir membrane, and a reversible pump is configured to produce positive and negative pressure in the conduit to supply ink to the ink reservoir and remove ink from the receptacle, respectively.  Coffey et al (US 8,192,000) disclose a fluid height backpressure system that includes a printhead, a fluid supply tank, a backpressure device, and an air removal device. The backpressure device responsible for supplying system backpressure includes at least one tower disposed in an upright position and having a plurality of walls defining first and second chambers for respectively communicating with the ink supply tank and a fluid supply reservoir of the printhead.  Lebron et al (US 7,467,858) disclose a method of inkjet printing that includes establishing a back pressure corresponding to a desired print mode in a printhead and changing the back pressure in response to changes in print mode.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AN H DO/Primary Examiner, Art Unit 2853